DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 - 3, 5, 6, and 8 - 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruggenbrock (U.S. patent Application Publication Number 2017/0066036).
As to claim 1, Bruggenbrock teaches a method for producing a bent torsional profile (abstract) comprising the following process steps: providing a plate made of planar sheet metal with two front edges that are arranged such that a first front edge of the two front edges and a second front edge of the two front edges converge at an acute angle with respect to one another (figure 1c, element 1 being the ‘plate,’ see below; page 3, paragraph 30).

    PNG
    media_image1.png
    415
    958
    media_image1.png
    Greyscale

Bruggenbrock further teaches reshaping the plate through an introduction of a bent trough oriented in a longitudinal direction of the plate in a central length portion of the plate at a distance from the two front edges of the plate, forming legs between the bent trough and longitudinal edges of the plate (figures 2 and 3, step IV, element 5 being the ‘bent trough,’ elements 6 and 7 being the ‘legs,’ see below; page 3, paragraph 31).

    PNG
    media_image2.png
    277
    687
    media_image2.png
    Greyscale

Bruggenbrock further teaches reshaping of the legs in such a manner that an open profile is created (figures 2 and 3, step V; page 3, paragraph 32), reshaping of the legs in a such a manner that a hollow profile is produced, wherein a longitudinal gap is formed between the legs over an entire longitudinal extent thereof, and wherein an air gap is created between the legs and the bent trough in a region of the bent trough (figures 2 and 3, step VI, element 8 being the ‘hollow profile,’ see below; page 3, paragraph 32).

    PNG
    media_image3.png
    208
    404
    media_image3.png
    Greyscale

Bruggenbrock further teaches joining of the legs over an entire length of the longitudinal gap, wherein the longitudinal edges of the plate have essentially parallel bends (figures 2 and 3, step VII, elements 6, 7, and 10; page 3, paragraph 32. Examiner notes that this can be found because Bruggenbrock expressly teaches that the longitudinal edges are joined and welded directly to one another (figure 3, element 10; page 3, paragraph 32). Because the longitudinal edges are in an abutting contact with at each other at the time of welding, the longitudinal edges have essentially parallel bends with each other. Finally, Bruggenbrock teaches that a first end of the first front edge is connected to a first end of a first longitudinal edge of the longitudinal edges, via a 3rd front edge (see figure 1c below); wherein a second end of the first front edge is connected to a first end of a second longitudinal edge of the longitudinal edges, via a fourth and fifth front edge (see figure 1c below), wherein a first end of the second front edge is connected to a second end of the first longitudinal edge, via a 6th front edge (see figure 1c below), and wherein a second end of the second front edge is connected to a second end of the second longitudinal edge, via a 7th and 8th front edge (see figure 1c below). Examiner recognizes that the first and second ends are not directly connected to the first and second longitudinal edges, and that each of the above cited 

    PNG
    media_image4.png
    670
    1631
    media_image4.png
    Greyscale

As to claim 2, Bruggenbrock teaches that the parallel bends of the longitudinal edges of the plate correspond to a bend of the bent trough (figures 2 and 3, elements 10 and 5).
As to claim 3, Bruggenbrock teaches that the longitudinal edges of the plate are provided with the bend before the first reshaping of the plate (figures 2 and 3, element 1). Examiner notes that the limitations of the claim do not require that the bends of the longitudinal edges are not required to be parallel with one another prior to the first reshaping.
As to claim 5, Bruggenbrock teaches that when the plate is reshaped to create the open profile, the plate is reshaped such that the open profile has a roughly W or M shape in the central portion and a rough u or n shape between the two front edges and the bent trough (figures 2 and 3, step V).
As to claim 6, Bruggenbrock teaches that the plate, when reshaped to create the hollow profile, is reshaped such that a butt joint is produced between the legs on the longitudinal edges, on which the longitudinal gap is formed, thereby creating the hollow profile (figure 3, step VI, element 9 being the ‘butt joint’; page 3, paragraph 32).
As to claim 8, Bruggenbrock teaches that the introduction of the bent trough takes place using deep-drawing (figures 2 and 3, step IV, element 5; page 3, paragraph 32).
As to claim 9, Bruggenbrock teaches that the plate is made of steel (page 2, paragraph 12).
As to claim 10, Bruggenbrock teaches that the joining of the legs over the entire longitudinal gap takes place by a welding process (figures 2 and 3, step VII, element 10; page 3, paragraph 32).
As to claim 11, Bruggenbrock teaches that a torsional profile is produced (figures 2 and 3, step VII; page 4, paragraphs 2 and 9).
As to claim 12, Bruggenbrock teaches that the plate is made of a high-strength steel (page 2, paragraph 12).
As to claim 13, Bruggenbrock teaches that the legs are two legs that are formed between the trough and the longitudinal edges of the plate (figures 2 and 3, step IV, 
As to claim 14, the discussion of claim 5 is incorporated herein.
As to claim 15, the discussion of claim 6 is incorporated herein.
As to claim 16, the discussion of claim 8 is incorporated herein.
As to claim 17, the discussion of claim 9 is incorporated herein.
As to claim 18, the discussion of claim 10 is incorporated herein.
As to claim 19, the discussion of claim 12 is incorporated herein.
As to claim 20, the discussion of claim 13 is incorporated herein.
As to claim 21, Bruggenbrock teaches that an entirety of the first front edge lies on a first line, and wherein an entirety of the second front edge lies on a second line (figure 1c, see below).

    PNG
    media_image5.png
    445
    791
    media_image5.png
    Greyscale

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive. Applicant argues, on pages 6 – 7, that Bruggenbrock does not rd front edge (see figure 1c below); wherein a second end of the first front edge is connected to a first end of a second longitudinal edge of the longitudinal edges, via a fourth and fifth front edge (see figure 1c below), wherein a first end of the second front edge is connected to a second end of the first longitudinal edge, via a 6th front edge (see figure 1c below), and wherein a second end of the second front edge is connected to a second end of the second longitudinal edge, via a 7th and 8th front edge (see figure 1c below).

    PNG
    media_image4.png
    670
    1631
    media_image4.png
    Greyscale

Examiner recognizes that the first and second ends are not directly connected to the first and second longitudinal edges, and that each of the above cited ‘connections’ .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726